DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravorty (US 6,970,362).
Chakravorty (Fig. 3) discloses a method of forming a bonded structure, the method comprising: providing a passive electronic component 310 having a capacitor (column 5, lines 60-65) embedded within a nonconductive material 53 (labeled in Fig. 2, column 4, lines 4-14), the capacitor having a first electrode (307, 309), a second electrode (306, 303), and a dielectric material (i.e., ceramic, column 5, lines 60-65) disposed between the first and second electrodes, the first electrode comprising a first conductive layer 307 and a plurality of elongate conductors 309 extending from and electrically connected to the first conductive layer, the plurality of elongate conductors 309 each having a maximum horizontal dimension (i.e., width dimension) and a maximum vertical dimension (i.e., depth dimension) greater than the maximum horizontal dimension; providing a first conductive via (corresponding to bottom via 309 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chudzik et al (US 2005/0266652) in view of Kao et al (US 10,276,619).
Chudzik (Figs. 3-13) discloses a method of forming a bonded structure, the method comprising: providing a passive electronic component having a capacitor ([0017]) embedded within a nonconductive material 14 ([0028]), the capacitor having a first electrode (10, 18), a second electrode 36, and a dielectric material 30 ([0033]) disposed between the first and second electrodes, the first electrode comprising a first conductive layer 10 and a plurality of elongate conductors 18 extending from and electrically connected to the first conductive layer, the plurality of elongate conductors 18 each having a maximum horizontal dimension (i.e., width dimension) and a depth dimension) greater than the maximum horizontal dimension; providing a first conductive via 42 (Fig. 13) that extends through the passive electronic component vertically from a first surface to a second surface of the passive electronic component, the first conductive via 42 electrically connected to the first electrode, wherein the providing the passive electronic component comprises growing the plurality of elongate conductors 18 on the first conductive layer 10 (Fig. 5).
	Chudzik does not specifically disclose the passive electronic component directly bonding to an element.
	However, Kao (Figs. 1C-1D) teaches a method of forming a bonded structure comprising a passive electronic component 10 (column 2, lines 57-61) directly bonding to an element 20 (column 5, lines 25-31).  Accordingly, it would have been obvious to directly bonding the passive electronic component of Chudzik to an element in order to provide electrical contacts between the passive electronic component and the element and to improve the integration density of the device, as taught by Kao (column 1, lines 22-26).  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chudzik et al and Kao et al as applied to claim 26 above and further in view of Zentai et al (US 2006/0278832).
Chudzik discloses the plurality of elongate conductors comprise a metal, but does not disclose the plurality of elongate conductors comprise a conductive fiber.
However, Zentai (Figs. 4-5) teaches a method comprising a plurality of elongate conductors 56 electrically connected to an electrode 42, and the plurality of elongate conductors 56 comprise a metal or conductive carbon fiber ([0033]).  Furthermore, it has In re Leshin, 125 USPQ 416.  Accordingly, it would have been obvious to modify the method of Chudzik by forming the plurality of elongate conductors comprising either metal or conductive carbon fibers because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Zentai, [0033]) and the selection of any of these known equivalents to be used as capacitor electrode of Chudzik would be within the level of ordinary skill in the art. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Chudzik et al and Kao et al as applied to claim 26 above and further in view of Chen et al (US 2020/0091063).
Chudzik further discloses the providing the passive electronic component comprising conformally depositing the dielectric material 30 over the first electrode 19 and deposing the second electrode 36 over the dielectric material (see Fig. 9), but does not disclose conformally deposing the second electrode over the dielectric material.
However, Chen (Fig. Fig. 1A) teaches a method of providing a passive electronic component (i.e., capacitor) comprising conformally depositing the dielectric material 152A over the first electrode 153A and conformally deposing the second electrode 151A over the dielectric material.  Accordingly, it would have been obvious to modify the method of Chudzik by conformally deposing the second electrode over the dielectric material in order to provide the second electrode with a uniform thickness (as taught by Chen’s Fig. 1) according to the requirements of the circuit layout and the capacitance which is desired for the capacitor.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco (US 2010/0181645) in view of Jones et al (US 2003/0036244).
Regarding claim 1, Marenco (Fig. 6) discloses a passive electronic component having a first surface and a second surface opposite the first surface, the passive electronic component comprising: a nonconductive material 4 ([0048]); a capacitor embedded within the nonconductive material 4, the capacitor having a first electrode 7 ([0048]), a second electrode 5 ([0048]), and a dielectric material 6 ([0048]) disposed between the first and second electrodes, the first electrode 7 comprising a first conductive layer (flat portion) and a plurality of elongate conductors (protruding portions) extending from and electrically connected to the first conductive layer, the plurality of elongate conductors each having a maximum horizontal dimension (i.e., width dimension) and a maximum vertical dimension (i.e., depth dimension) greater than the maximum horizontal dimension ([0071]); a first conductive via 47 extending through the passive electronic component vertically from the first surface to the second surface, the first conductive via 47 electrically connected to the first electrode 7.
Marenco does not disclose the plurality of elongate conductors comprising a different material from the first conductive layer.
However, Jones (Fig. 6) teaches a passive electronic component comprising: a first electrode including a first conductive layer 620 and a plurality of elongate conductors 610 extending from and electrically connected to the first conductive layer, and the plurality of elongate conductors 610 comprising a same as or different material from the first conductive layer 620 ([0032]).  Accordingly, it would have been obvious to modify the device of Marenco by forming the plurality of elongate conductors comprising 
Regarding claims 3-7, Marenco (Fig. 6) further discloses: a second conductive via 48 extending through the passive electronic component from the first surface to the second surface, the second conductive via 48 electrically connected to the second electrode 5; a first terminal (top portion of 47) formed with or electrically connected to the first conductive via 47 and a second terminal (top portion of 48) formed with or electrically connected to the second conductive via 48, the first and second terminals exposed at or near the first surface of the passive electronic component; a third terminal (not labeled) formed with or electrically connected to the first conductive via 47 and a fourth terminal (not labeled) formed with or electrically connected to the second conductive via 48, the third and fourth terminals exposed at or near the second surface of the passive electronic component; the first terminal is configured to connect to one or more power sources (i.e., supply voltage, [0074]) and the second terminal is configured to connect to one or more electrical ground sources (i.e., earth connection, [0074]); and the nonconductive material comprises a first nonconductive layer 4, the first conductive layer 7 being formed on the first nonconductive layer 4.
Claims 2 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco and Jones et al as applied to claim 1 above, and further in view of Zentai et al (US 2006/0278832).

However, Zentai (Figs. 4-5) teaches a device comprising a plurality of elongate conductors 56 electrically connected to an electrode 42, and the plurality of elongate conductors 56 comprise a metal or conductive carbon fiber ([0033]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Accordingly, it would have been obvious to modify the device of Marenco by forming the plurality of elongate conductors comprising either metal or conductive carbon fibers because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Zentai, [0033]) and the selection of any of these known equivalents to be used as capacitor electrode of Marenco would be within the level of ordinary skill in the art. 
Regarding claim 35, as discussed above, Zentai (Figs. 4-5) teaches the plurality of elongate conductors 56 comprise a conductive carbon fiber ([0033]).  Therefore, it would have been obvious to use the conductive carbon nanotubes as the material for the plurality of elongate conductors because as is well known, the conductive carbon nanotubes would provide high conductivity characteristics.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco and Jones et al as applied to claim 1 above, and further in view of Kao et al (US 10,276,619).
Marenco does not disclose the element comprising an integrated device die directly bonded to the passive electronic component without an intervening adhesive.
.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco, Jones et al and Kao et al as applied to claim 13 above, and further in view of Yang et al (US 2013/0164905).
Regarding claim 15, Marenco does not disclose the passive electronic component comprises a plurality of passive components directly bonded and stacked to one another.
However, Yang (Fig. 12) teaches a passive electronic component 200 comprises a plurality of passive components (i.e., capacitors, [0059]) directly bonded and stacked to one another.  Accordingly, it would have been obvious to modify the passive electronic component of Marenco by forming a plurality of passive components directly bonded and stacked to one another in order to provide an array of capacitors according to the requirement of the integrated circuit layout, as taught by Yang ([0059]).
Regarding claims 16, Yang (Fig. 12) further teaches: each passive component of the plurality of passive components comprises a corresponding conductive via, respective corresponding conductive vias define the first conductive via 240.  Accordingly, it would have been obvious to have the terminals of the corresponding conductive vias of the plurality of passive components directly bonded to one another to 
Regarding claims 17, Yang (Fig. 12) further teaches the first conductive via 240 extends seamlessly through an opening formed through the plurality of passive components.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco, Jones et al and Kao et al as applied to claim 13 above, and further in view of Chakravorty (US 6,970,362).
Marenco does not disclose a through signal via formed through the passive electronic component.
However, Chakravorty (Fig. 2) teaches a passive electronic component comprising a through signal via 46 (column 4, lines 44-50) formed through the passive electronic component.  Accordingly, it would have been obvious to further modify the device of Marenco by forming a through signal via through the passive electronic component in order to route signals from an electronic component formed on its upper surface to other electronic element formed on its opposite surface, as taught by Chakravorty (column 4, lines 44-50). 
Claims 19-22 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco (US 2010/0181645) in view of Zentai et al (US 2006/0278832).
Regarding claims 19 and 36, Marenco (Fig. 6) discloses a passive electronic component having a first surface and a second surface opposite the first surface, the passive electronic component comprising: a first conductive layer 7 ([0048]); a plurality of elongate conductors extending from the first conductive layer 7; a dielectric layer 6 
Marenco does not disclose the plurality of elongate conductors comprise a plurality of conductive carbon fibers.
However, Zentai (Figs. 4-5) teaches a device comprising a plurality of elongate conductors 56 electrically connected to an electrode 42, and the plurality of elongate conductors 56 comprise a metal or conductive carbon fiber ([0033]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Accordingly, it would have been obvious to modify the device of Marenco by forming the plurality of elongate conductors comprising either metal or conductive carbon fibers because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Zentai, [0033]) and the selection of any of these known equivalents to be used as capacitor electrode of Marenco would be within the level of ordinary skill in the art. 
Regarding claims 20 and 22, Marenco (Fig. 6) further discloses: a nonconductive layer 4 ([0048]) conformally coating the second conductive layer 5, the nonconductive layer 4 disposed between at least two adjacent conductive fibers (as modified by Zentai); and a first conductive via 47 connected to the first terminal and extending through the passive electronic component from the first surface to the second surface, 
Regarding claim 21, Zentai further teaches that at least two of the plurality of conductive fibers are oriented non-parallel relative to one another ([0034]).
Claims 1, 3-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi (US 2009/0108403) in view of Jones et al (US 2003/0036244).
Regarding claim 1, Gogoi (Fig. 1) discloses a passive electronic component 150 having a first surface and a second surface opposite the first surface, the passive electronic component comprising: a nonconductive material (104, 1180) ([0030]); a capacitor embedded within the nonconductive material, the capacitor having a first electrode 760 ([0034]), a second electrode 750 ([0034]), and a dielectric material 755 ([0034]) disposed between the first and second electrodes, the first electrode 760 comprising a first conductive layer (flat portion) and a plurality of elongate conductors (protruding portions) extending from and electrically connected to the first conductive layer, the plurality of elongate conductors each having a maximum horizontal dimension (i.e., width dimension) and a maximum vertical dimension (i.e., depth dimension) greater than the maximum horizontal dimension (relative dimensions within the figure, also see [0067], “the ratio of depth to width may be at least 10”); a first conductive via 300 extending through the passive electronic component vertically from the first surface to the second surface, the first conductive via 300 electrically connected to the first electrode 760.
Gogoi does not disclose the plurality of elongate conductors comprising a different material from the first conductive layer.

Regarding claims 3-4 and 7-9, Gogoi (Fig. 1) further discloses: a second conductive via 301 extending through the passive electronic component from the first surface to the second surface, the second conductive via 301 electrically connected to the second electrode 750; a first terminal (top portion of 300) formed with or electrically connected to the first conductive via 300 and a second terminal (top portion of 301) formed with or electrically connected to the second conductive via 301, the first and second terminals exposed at or near the first surface of the passive electronic component; the nonconductive material (104, 1180) comprises a first nonconductive layer 1180, the first conductive layer 760 being formed on the first nonconductive layer 1180; the dielectric material comprises a second nonconductive layer 755 formed over the plurality of elongate conductors, the nonconductive material (104, 1180) further comprising a third nonconductive layer 104 provided over the second conductive layer .
Claims 2 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi and Jones et al as applied to claim 1 above, and further in view of Zentai et al (US 2006/0278832).
Regarding claim 2, Gogoi discloses the plurality of elongate conductors comprise a metal, but does not disclose the plurality of elongate conductors comprise a conductive carbon fiber.
However, Zentai (Figs. 4-5) teaches a device comprising a plurality of elongate conductors 56 electrically connected to an electrode 42, and the plurality of elongate conductors 56 comprise a metal or conductive carbon fiber ([0033]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Accordingly, it would have been obvious to modify the device of Gogoi by forming the plurality of elongate conductors comprising either metal or conductive carbon fibers because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Zentai, [0033]) and the selection of any of these known equivalents to be used as capacitor electrode of Gogoi would be within the level of ordinary skill in the art. 
Regarding claim 35, as discussed above, Zentai (Figs. 4-5) teaches the plurality of elongate conductors 56 comprise a conductive carbon fiber ([0033]).  Therefore, it would have been obvious to use the conductive carbon nanotubes as the material for the plurality of elongate conductors because as is well known, the conductive carbon nanotubes would provide high conductivity characteristics.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi and Jones et al as applied to claim 8 above and further in view of Kemerer et al (US 8,143,135).
Gogoi does not specifically disclose a fourth nonconductive layer over the second conductive layer and a third conductive layer over the fourth nonconductive layer, the third nonconductive layer disposed over the third conductive layer.
However, Gogoi further discloses that the capacitor may include three conductive layers for forming a three plate capacitor having a higher density ([0034]).  Furthermore, Kemerer (Fig. 12) teaches a three plate capacitor comprising a fourth nonconductive layer 36 over the second conductive layer 38 and a third conductive layer 32 over the fourth nonconductive layer 36, the third nonconductive layer 30 disposed over the third conductive layer 32.  Accordingly, it would have been obvious to further modify the capacitor of Gogoi with the structures as set forth above in order to form a three plate capacitor having a higher density. 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi and Jones et al as applied to claim 1 above, and further in view of Kao et al (US 10,276,619).
Gogoi does not disclose the element comprising an integrated device die directly bonded to the passive electronic component without an intervening adhesive.
However, Kao (Figs. 10B-10C) teaches a bonded structure comprising an integrated device die 20 directly bonded to the passive electronic component 10 without an intervening adhesive.  Accordingly, it would have been obvious to have an integrated device die directly bonded to the passive electronic component of Gogoi in order to .
Claims 19, 21-22 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi (US 2009/0108403) in view of Zentai et al (US 2006/0278832).
Regarding claims 19 and 36, Gogoi (Fig. 1) discloses a passive electronic component having a first surface and a second surface opposite the first surface, the passive electronic component comprising: a first conductive layer 760 ([0034]); a plurality of elongate conductors extending from the first conductive layer 760; a dielectric layer 755 ([0034]) conformally coating the elongate conductors; a second conductive layer 750 ([0034]) conformally coating the dielectric layer; a first terminal 300 on the first surface of the passive electronic component, the first terminal 300 electrically connected to the first conductive layer 760; and a second terminal 301 on the first surface of the passive electronic component, the second terminal 301 electrically connected to the second conductive layer 750.
Gogoi discloses the plurality of elongate conductors comprise a metal, but does not disclose the plurality of elongate conductors comprise a conductive carbon fiber.
However, Zentai (Figs. 4-5) teaches a device comprising a plurality of elongate conductors 56 electrically connected to an electrode 42, and the plurality of elongate conductors 56 comprise a metal or conductive carbon fiber ([0033]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Accordingly, it would have been obvious to modify the device of Gogoi by forming the plurality of elongate conductors comprising either metal or conductive carbon fibers because of 
Regarding claim 22, Gogoi (Fig. 1) further discloses: a first conductive via connected to the first terminal 300 and extending through the passive electronic component from the first surface to the second surface, and a second conductive via connected to the second terminal 301 and extending through the passive electronic component from the first surface to the second surface. 
Regarding claim 21, Zentai further teaches that at least two of the plurality of conductive fibers are oriented non-parallel relative to one another ([0034]).
Claims 1, 3-8, 10, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravorty (US 6,970,362) in view of Jones et al (US 2003/0036244).
Regarding claim 1, Chakravorty (Fig. 3) discloses a passive electronic component having a first surface and a second surface opposite the first surface, the passive electronic component comprising: a nonconductive material (50, 53) (labeled in Fig. 2); a capacitor 310 (column 5, lines 61-65) embedded within the nonconductive material, the capacitor 310 having a first electrode (307, 309), a second electrode (306, 303), and a dielectric material 53 (labeled in Fig. 2, ceramic, column 5, lines 60-65)) disposed between the first and second electrodes, the first electrode comprising a first conductive layer 307 and a plurality of elongate conductors 309 extending from and electrically connected to the first conductive layer 307, the plurality of elongate conductors 309 each having a maximum horizontal dimension (i.e., width dimension) depth dimension) greater than the maximum horizontal dimension (relative dimensions within the figure); a first conductive via (corresponding to bottom via 309 connected to pad 315) extending through the passive electronic component from the first surface to the second surface, the first conductive via electrically connected to the first electrode (307, 309).
Chakravorty does not disclose the plurality of elongate conductors comprising a different material from the first conductive layer.
However, Jones (Fig. 6) teaches a passive electronic component comprising: a first electrode including a first conductive layer 120 and a plurality of elongate conductors 310 extending from and electrically connected to the first conductive layer, and the plurality of elongate conductors 310 comprising a same as or different material from the first conductive layer 120 ([0032]).  Accordingly, it would have been obvious to modify the device of Chakravorty by forming the plurality of elongate conductors comprising a same as or different material from the first conductive layer because the selection of material(s) is a matter of design choice depending on the application and the conductivity which is desired for the first electrode, as taught by Jones ([0032], last 4 lines).   
Regarding claims 3-8, 10, 13-14 and 18, Chakravorty (Fig. 3) further discloses: a second conductive via (bottom most via 303) extending through the passive electronic component from the first surface to the second surface, the second conductive via electrically connected to the second electrode (303, 306); a first terminal 315 formed with or electrically connected to the first conductive via and a second terminal 312 formed with or electrically connected to the second conductive via, the first and second .
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravorty and Jones et al as applied to claim 13 above and further in view of Yang et al (US 2013/0164905).
Regarding claim 15, Chakravorty does not disclose the passive electronic component comprises a plurality of passive components directly bonded and stacked to one another.
However, Yang (Fig. 12) teaches a passive electronic component 200 comprises a plurality of passive components (i.e., capacitors, [0059]) directly bonded and stacked to one another.  Accordingly, it would have been obvious to modify the passive electronic component of Chakravorty by forming a plurality of passive components directly bonded and stacked to one another in order to provide an array of capacitors according to the requirement of the integrated circuit layout, as taught by Yang ([0059]).
Regarding claims 16, Yang (Fig. 12) further teaches: each passive component of the plurality of passive components comprises a corresponding conductive via, respective corresponding conductive vias define the first conductive via 240.  Accordingly, it would have been obvious to have the terminals of the corresponding conductive vias of the plurality of passive components directly bonded to one another to define the first conductive via because as is well known, such bonding would provide smaller package structure that utilizes less area or smaller height.
Regarding claims 17, Yang (Fig. 12) further teaches the first conductive via 240 extends seamlessly through an opening formed through the plurality of passive components.
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Rejection Under 35 U.S.C. §102
Applicant (pages 6-7 of remark) argues that Fig. 3 of Chakravorty does not disclose “the plurality of elongate conductors each having a maximum horizontal dimension and a maximum vertical dimension greater than the maximum horizontal dimension” as recited in independent claim 26 because the examiner only compares the width and the depth of the via 309 of Chakravorty without considering a length of the via 309.
This argument is not persuasive because claim language does not require that the length of the via must be considered as “a maximum horizontal dimension” as claimed.  Therefore, if the width of the via 309 is broadly interpreted as “a maximum horizontal dimension” and the depth of the via 309 is broadly interpreted as “a maximum vertical dimension” as claimed then Chakravorty does disclose the invention as recited in independent claim 26.  

Rejection Under 35 U.S.C. §103
A.  Rejection of independent claim 26 under Chudzik and Kao  
Applicant (pages 8-9 of remark) argues that Fig. 21 of Chudzik does not disclose “the plurality of elongate conductors each having a maximum horizontal dimension and a maximum vertical dimension greater than the maximum horizontal dimension” as recited in independent claim 26 because Fig. 21 shows a top view of the spiral MIMCAP.
Fig. 13 of Chudzik is relied on for rejecting claim 26 but not Fig. 21.  Fig. 13 shows “the vias 16 filled with a conductor material” to form the conductive vias 18 (see [0029]).  It is clear that each vias 18 having a depth dimension (corresponding to “a maximum vertical dimension” as claimed) greater than a width dimension (corresponding to “a maximum horizontal dimension” as claimed).  Therefore, Fig. 13 of Chudzik clearly suggests the quoted limitations above of independent claim 26.
B.  Rejection of independent claim 1 under Marenco and Jones
Applicant (pages 10-11 of remark) argues that Fig. 6 of Marenco does not disclose “the plurality of elongate conductors each having a maximum horizontal dimension and a maximum vertical dimension greater than the maximum horizontal dimension” as recited in independent claim 1 because the examiner only compares the width and the depth of the via 7 of Marenco without considering a length of the via 7.
This argument is not persuasive because claim language does not require that the length of the via must be considered as “a maximum horizontal dimension” as claimed.  Therefore, if the width of the via 7 is broadly interpreted as “a maximum horizontal dimension” and the depth of the via 7 is broadly interpreted as “a maximum vertical dimension” as claimed then Marenco does disclose the invention as recited in independent claim 1.  
C.  Rejection of independent claim 1 under Gogoi and Jones
Applicant (pages 10-11 of remark) argues that Fig. 1 of Gogoi does not disclose “the plurality of elongate conductors each having a maximum horizontal dimension and a maximum vertical dimension greater than the maximum horizontal dimension” as 
This argument is not persuasive because claim language does not require that the length of the via must be considered as “a maximum horizontal dimension” as claimed.  Therefore, if the width of the via 760 is broadly interpreted as “a maximum horizontal dimension” and the depth of the via 760 is broadly interpreted as “a maximum vertical dimension” as claimed then Gogoi does disclose the invention as recited in independent claim 1.  
D.  Rejection of independent claim 1 under Chakravorty and Jones
Applicant (page 12 of remark) argues that Fig. 3 of Chakravorty does not disclose “the plurality of elongate conductors each having a maximum horizontal dimension and a maximum vertical dimension greater than the maximum horizontal dimension” as recited in independent claim 1 because the examiner only compares the width and the depth of the via 309 of Chakravorty without considering a length of the via 309.
This argument is not persuasive because claim language does not require that the length of the via must be considered as “a maximum horizontal dimension” as claimed.  Therefore, if the width of the via 309 is broadly interpreted as “a maximum horizontal dimension” and the depth of the via 309 is broadly interpreted as “a maximum vertical dimension” as claimed then Chakravorty does disclose the invention as recited in independent claim 1.  
E.  Rejection of independent claim 19 under Marenco and Zentai

This argument is not persuasive because “a matter of obvious design choice” and “because of their equivalent for their use in the semiconductor art as the conductive materials (as taught by Zentai, [0033])” (see page 11 of the Office action) are rational reasons to motivate one of ordinary skill in the art to combine the references as proposed.
Applicant (pages 14-15 of remark) argues that the examiner “has not explained how the conductive lines 56 of Zentai can replace the conductive layer 7 that is deposited in the trenches 3 of Marenco – the Office Action has only shown that the conductive carbon fiber is known” (page 14 of remark, last paragraph).
This argument is not persuasive because page 11 of the Office Action clearly states the reasons how the metal conductive layer 7 within the trench of Marenco can be replaced by the conductive layer made of carbon fiber.  Specifically, the Office Action states:		
However, Zentai (Figs. 4-5) teaches a device comprising a plurality of elongate
conductors 56 electrically connected to an electrode 42, and the plurality of elongate
conductors 56 comprise a metal or conductive carbon fiber ([0033]). Furthermore, it has
been held that selecting a known material on the basis of its suitability for the intended
use is a matter of obvious design choice. In re Leshin, 125 USPQ 416. Accordingly, it
would have been obvious to modify the device of Marenco by forming the plurality of
elongate conductors comprising either metal or conductive carbon fibers because of
their equivalence for their use in the semiconductor art as the conductive materials (as
taught by Zentai, [0033]) and the selection of any of these known equivalents to be used
as capacitor electrode of Marenco would be within the level of ordinary skill in the art.

can be replaced with a carbon fiber material.  Therefore, Zentai does provide the reason to support that why the metal conductive layer 7 within the trench of Marenco can be replaced by the conductive layer made of carbon fiber. It is noted that from the suggestion of Zentai, the deposition of the carbon fiber within the trench of Marenco can be performed by any processes which are known in the art.
F.  Rejection of independent claim 19 under Gogoi and Zentai
At pages18-19 of remark, it seems that Applicant relies on the same arguments for rejection of independent claim 19, as Applicant made for independent claim 19 above with regard to the combination of Marenco and Zentai. This argument is not persuasive because of the same reasons as discussed above with regard to the combination of Marenco and Zentai.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.